United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2291
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Eugene C. Saunders

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                   Appeal from United States District Court
                  for the Western District of Missouri - Joplin
                                ____________

                            Submitted: April 12, 2022
                             Filed: August 26, 2022
                                   [Published]
                                 ____________

Before LOKEN, ARNOLD, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Eugene C. Saunders was convicted of conspiracy to distribute cocaine base
(crack cocaine) in 1997 and sentenced to 240 months’ imprisonment followed by 10
years’ supervised release, then-mandatory minimum terms. See 21 U.S.C. §§ 841(a),
(b)(1)(A), and 846. Saunders appealed the conviction; we affirmed. United States
v. Saunders, 163 F.3d 604 (8th Cir. 1998) (unpublished). Released from prison in
June 2016, Saunders repeatedly violated his supervised release conditions by testing
positive for heroin, failing urine screens for marijuana, and officers finding suspected
heroin, other opioids, and loaded firearms at a home Saunders used as a storage
facility. In November 2019, District Judge M. Douglas Harpool revoked Saunders’
supervised release and sentenced him to 37 months’ imprisonment with no additional
term of supervised release to follow.

       In May 2020, Saunders moved to reduce his 37-month sentence; an amended
motion argued he is eligible for a sentence reduction under Section 404 of the First
Step Act. First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222
(2018). The government conceded First Step Act eligibility but opposed a reduction,
arguing Saunders did not merit discretionary relief. The district court1 agreed
Saunders was eligible but denied a First Step Act reduction. Saunders appeals,
arguing the district court abused its discretion by misunderstanding the scope of its
First Step Act discretion. See United States v. Robinson, 9 F.4th 954, 956 (8th Cir.
2021) (standard of review). “The broad discretion that the First Step Act affords to
district courts . . . counsels in favor of deferential appellate review.” Concepcion v.
United States, 597 U.S. ----, 142 S. Ct. 2389, 2404 (2022).

       Saunders was released from custody during the pendency of this appeal.
http://bop.gov/inmateloc (last visited Aug. 22, 2022). Because Saunders has been
released from custody, his challenge to the custodial revocation sentence is now
moot. See Owen v. United States, 930 F.3d 989, 989-90 (8th Cir. 2019); accord
United States v. Deering, 835 F. App’x 166 (8th Cir. 2021). The revocation sentence
expressly provided that Saunders has no further term of supervised release to serve.
Therefore, future supervised release does not pose the possibility of collateral
consequences that would avoid mootness. See United States v. Rhone, 647 F.3d 777,


      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-
779 n.2 (8th Cir. 2011); see generally Spencer v. Kemna, 523 U.S. 1, 14-18 (1998).
Saunders has the “burden of identifying some ongoing collateral consequence that is
. . . likely to be redressed by a favorable judicial decision.” United States v. Juvenile
Male, 564 U.S. 932, 936 (2011) (quotation omitted). He has not asserted collateral
consequences, and none are apparent.

      Accordingly, we dismiss the appeal as moot.
                     ______________________________




                                          -3-